PER CURIAM.
Appellant appeals from the order of revocation of probation and judgment and sentences of the Hillsborough County Circuit Court.
Appellant was sentenced in accordance with the plea negotiations, as follows:
1. For failure to deliver a hired vehicle — five years imprisonment (with credit for time served), to be suspended after four years.
2. For the worthless check charge — four years probation to run consecutively with No. 1 above.
3. For the misdemeanor battery — one year imprisonment, to run concurrently with No. 1 above.
Appellant now challenges his sentence as illegal in the light of Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981).
We agree that Villery does control and therefore reverse and remand this case for correction of the sentence in accord with Villery.
In correcting this sentence, the trial court should consider our opinion in Lewis v. State, 402 So.2d 480 (Fla.2d DCA, 1981).
SCHEB, C. J., and DANAHY and CAMPBELL, JJ., concur.